UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): ANNUAL REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934.x For the fiscal year ended December 31, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934.o For the transition period from to . Commission File No. 0-14703 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: NBT Bancorp Inc. 401(k) and Employee Stock Ownership Plan. B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: NBT Bancorp Inc., 52 South Broad Street, Norwich, New York13815. 401(k) AND EMPLOYEE STOCK OWNERSHIP PLAN Financial Statements and Supplemental Schedule December 31, 2007 and 2006 (With Report of Independent Registered Public Accounting Firm) NBT BANCORP INC. 401(k) AND EMPLOYEE STOCK OWNERSHIP PLAN Index Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Plan Benefits at December 31, 2007 and 2006 2 Statements of Changes in Net Assets Available for Plan Benefits for the years ended December 31, 2007 and 2006 3 Notes to Financial Statements 4 Supplemental Schedule 1 Schedule H, Line 4i – Schedule of Assets Held at End of Year 10 Index Report of Independent Registered Public Accounting Firm Plan Administrator NBT Bancorp Inc. 401(k) and Employee Stock Ownership Plan: We have audited the accompanying statements of net assets available for plan benefits of the NBT Bancorp Inc. 401(k) and Employee Stock Ownership Plan (the Plan) as of December 31, 2007 and 2006 and the related statements of changes in net assets available for plan benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance withthe standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting amounts and disclosures in the financial statements. An audit also includesassessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December 31, 2007 and 2006, and the changes in net assets available for plan benefits for the years then ended in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets held at end of year is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management.
